Name: Commission Regulation (EEC) No 2014/93 of 23 July 1993 determining the extent to which applications lodged in July 1993 for import licences for certain pigmeat products under the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part, can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/56 Official Journal of the European Communities 24. 7. 93 COMMISSION REGULATION (EEC) No 2014/93 of 23 July 1993 determining the extent to which applications lodged in July 1993 for import licences for certain pigmeat products under the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part, can be accepted HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for the period 1 July to 30 September 1993 submitted pursuant to Regu ­ lation (EEC) No 1156/93 shall be met as referred to in Annex I. 2. During the first 10 days of the period 1 October to 31 December 1993 applications may be lodged pursuant to Regulation (EEC) No 1 1 56/93 for import licences for a total quantity as referred to in Annex II. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1156/93 of 12 May 1993 laying down detailed rules for the application in the pigmeat sector of the regime provided for by the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria and Finland, of the other part ('), and in particular Article 4 (4) thereof, Whereas the applications for import licences lodged for the period 1 July to 30 September 1993 are, in the case of some products, for quantities less than or equal to the quantities available and can therefore be met in full , but in the case of other products the said applications are for quantities greater than the quantities available and must therefore be reduced by a fixed percentage to ensure a fair distribution ; Whereas, in the case of the first-mentioned category of products, the surplus to be added to the quantity available for the following period should be determined, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1993 . For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 117, 13 . 5 . 1993, p. 11 . 24. 7. 93 Official Journal of the European Communities No L 182/57 ANNEX I Grou No Percentage of acceptance of import licences submitted Al 100,00 A2 100,00 A3 100,00 Fl 100,00 F2 100,00 F3 100,00 ANNEX II (tonnes)  XI Total quantity availableGroup No for fourth period Al 109,00 A2 125,00 A3 114,50 Fl 1 417,00 F2 708,00 F3 708,00